262 S.W.3d 709 (2008)
Scottie J. BROCKMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69151.
Missouri Court of Appeals, Western District.
September 16, 2008.
Rosalynn Koch, Columbia, MO, for Appellant.
Karen L. Kramer, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., RONALD R. HOLLIGER, and ALOK AHUJA, JJ.

ORDER
PER CURIAM.
Mr. Scottie Jean Brockman appeals the decision of the motion court denying his Rule 24.035 motion for post-conviction relief.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).